Name: 2002/108/EC: Commission Decision of 11 February 2002 for restocking the bluetongue vaccine Community bank (Text with EEA relevance) (notified under document number C(2002) 432)
 Type: Decision_ENTSCHEID
 Subject Matter: production;  health;  agricultural activity
 Date Published: 2002-02-12

 Avis juridique important|32002D01082002/108/EC: Commission Decision of 11 February 2002 for restocking the bluetongue vaccine Community bank (Text with EEA relevance) (notified under document number C(2002) 432) Official Journal L 040 , 12/02/2002 P. 0011 - 0011Commission Decisionof 11 February 2002for restocking the bluetongue vaccine Community bank(notified under document number C(2002) 432)(Text with EEA relevance)(2002/108/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue(1), and in particular Article 9(2),Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(2), as last amended by Decision 2001/12/EC(3), and in particular Article 3(3) and (5),Whereas:(1) Commission Decision 2000/477/EC(4) provides a 500000 doses Community bank of trivalent bluetongue vaccine containing serotypes 4, 9 and 16.(2) For technical reasons the laboratory producing the vaccine has proposed to the Commission, with no additional charge, to replace these by 500000 newly produced ones.(3) This trivalent vaccine was intended to be used in Greece.(4) Taking into consideration the epidemiological situation prevailing in Greece, the Greek authorities have confirmed they will not use this vaccine in the foreseeable future.(5) It is more appropriate to replace these 500000 trivalent doses by 500000 doses of bivalent 2 and 9 vaccine which will be used in southern Italy, the Italian authorities having expressed their intention to vaccinate in these regions with that type of vaccine.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The 500000 doses bank of trivalent (4, 9 and 16) bluetongue vaccine provided for in Article 1(1) of Decision 2000/477/EC is restocked with 500000 doses of bivalent (2 and 9) bluetongue vaccine.Article 2This Decision is addressed to the Member States.Done at Brussels, 11 February 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 327, 22.12.2000, p. 74.(2) OJ L 224, 18.8.1990, p. 19.(3) OJ L 3, 6.1.2001, p. 27.(4) OJ L 187, 26.7.2000, p. 56.